Fourth Court of Appeals
                               San Antonio, Texas
                                       May 8, 2014

                                   No. 04-13-00706-CV

                   JUDSON INDEPENDENT SCHOOL DISTRICT,
                                 Appellant

                                            v.

                                 Maria Hortencia RUIZ,
                                       Appellee

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-CI-20399
                      Honorable Martha B. Tanner, Judge Presiding


                                     ORDER
    Appellant's unopposed first motion to extend time to file reply brief is hereby
GRANTED. Time is extended to May 27, 2014.



                                                 _________________________________
                                                 Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of May, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court